Appeal from a judgment of the Supreme Court, Clinton County, entered August 13, 1975, which denied a writ of habeas corpus, without a hearing. Petitioner was convicted by a jury of murder on November 30, 1970. He was sentenced to an indeterminate term of 20 years to life. On appeal, the judgment of conviction was affirmed (People v White, 39 AD2d 1018). Thereafter, he sought a writ of habeas corpus, maintaining he was denied his constitutional right to a speedy trial. Special Term denied the writ without a hearing. We agree. The relief sought by petitioner is properly available to him pursuant to CPL article 440 in the court of conviction, and not by habeas corpus (People ex rel. Stewart v La Vallee, 51 AD2d 1092; People ex rel. Allegretti v Casscles, 42 AD2d 916). Judgment affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.